DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections
3.	Claims 1-19 are objected to because of the following informalities:  
In line 1 of claim 1: “… a display area and  …” should be changed to --… a display area; and …--.; 
In line 5 of claim 1: “… the first special-shaped area; …” should be changed to --… the first special-shaped area, …--; 
In line 8 of claim 1: “… pixel units; and …” should be changed to --… pixel units, and …--; 
In line 1 of claim 3: “… a laser entry point and …” should be changed to --… a laser entry point; and …--; 
In line 3 of claim 3: “… and laser exit point …” should be changed to --… and the laser exit point …--; 
In line 1 of claim 8: “… in at least part of …” should be changed to --… in the at least part of …--; 
In line 4 of claim 9: “… of the array; …” should be changed to --… of the array, …--; 
In line 5 of claim 9: “… wherein …” should be changed to --… wherein: …--; 
In line 2 of claim 11: “… wherein …” should be changed to --… and wherein …--; 
In line 1 of claim 14: “… wherein …” should be changed to --… wherein: …--; 
In line 1 of claim 15: “… wherein …” should be changed to --… wherein: …--; 
In line 1 of claim 16: “… wherein …” should be changed to --… wherein: …--; 
In line 5 of claim 16: “… a source and a drain which, …” should be changed to --… a source and a drain, …--; 
In line 1 of claim 17: “… wherein …” should be changed to --… wherein: …--; 
In line 5 of claim 17: “… a source and a drain which, …” should be changed to --… a source and a drain, …--; 
In line 1 of claim 16: “… wherein …” should be changed to --… wherein: …--; 
In line 3 of claim 18: “… affected area, the plurality of shift registers …” should be changed to --… affected area, and the plurality of shift registers …--; 
In line 5 of claim 18: “… are not located …” should be changed to --… are not located and M is an integer greater than one …--; 
In line 2 of claim 19: “… a display area and  …” should be changed to --… a display area; and …--.; 
In line 5 of claim 19: “… the first special-shaped area; …” should be changed to --… the first special-shaped area, …--; and 
In line 8 of claim 19: “… pixel units; and …” should be changed to --… pixel units, and …--. 
Appropriate correction is required.

Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: ‘101’ and ‘102’ in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1, 7-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11,100,832 B2 in view of Shin (U.S. Pub. No. US 2010/0001941 A1). 

The following is an example for comparing claim 1 of this application with claims 1 of U.S. Patent No. US 11,100,832 B2.
Claim 1 of this application
Claim 1 of U.S. Patent No. US 11,100,,832 B2    
1. A display panel, comprising: 
1. A display panel, comprising: 
a display area and a non-display area surrounding the display area, 
a display area and a non-display area surrounding the display area, 
wherein the display area comprises a first rectangular area and a first special-shaped area disposed adjacent to the first rectangular area, and the non-display area comprises a second rectangular area adjacent to the first rectangular area and a second special-shaped area adjacent to the first special-shaped area; 
wherein the display area comprises a first rectangular area and a first special-shaped area disposed adjacent to the first rectangular area, and the non-display area comprises a second rectangular area adjacent to the first rectangular area and a second special-shaped area adjacent to the first special-shaped area, 
wherein the display area comprises pixel units arranged in an array, and a plurality of shift registers are configured both in the second rectangular area and the second special-shaped area, 
wherein the display area comprises pixel units arranged in an array, and a plurality of shift registers are disposed in the second rectangular area and the second special-shaped area, 
wherein each of the plurality of shift registers is connected to a row of pixel units; and 
wherein each of the plurality of shift registers is connected to a row of pixel units, and
wherein the second special-shaped area comprises a laser cutting affected area, the laser cutting affected area comprises a laser entry affected area and a laser exit affected area, and the plurality of shift registers are not configured in at least part of the laser entry affected area and/or the laser exit affected area.
wherein the second special-shaped area comprises a laser cutting affected area, the plurality of shift registers are not disposed in at least part of the laser cutting affected area, and a polycrystalline silicon absorber layer is disposed in the at least part of the laser cutting affected area where the plurality of shift registers are not disposed.


Claim 1 of U.S. Patent No. US 11,100,832 B2 anticipates claim 1 of the instant application except for the limitation “[wherein] the laser cutting affected area comprises a laser entry affected area and a laser exit affected area.” 
Shin (Figs. 1 and 5-6) teaches 
[wherein] the laser cutting affected area (the area at which the second shift register SR2 is disposed, which is disconnected by a laser) comprises a laser entry affected area (a disconnecting area between the first shift register SR1 and the second shift register SR2) and a laser exit affected area (a disconnecting area between the second shift register SR2 and the third shift register SR3) ([0014], lines 1-7; Fig. 5).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a laser welding as taught by Shin in a display panel in the patented claim because a defective shift register is disconnected by a laser welding such that a redundant repair shift register is used for outputting a scanning signal instead of the defective shift register.

Claims 7-17 and 19 are similarly rejected over claims 1, 3, 9, 6, 10, 7-8, 4, 11, 5, and 12-13 of U.S. Patent No. US 11,100,832 B2, respectively.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1, 3-4, 6, 8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tae (U.S. Pub. No. US 2017/0322446 A1) in view of Shin.

As to claim 1, Tae (Figs. 1-11) teaches a display panel (an LCD panel 110; Fig. 1), comprising: 
a display area (a display area DA) and 
a non-display area (a non-display area NDA) surrounding the display area (the display area DA) (Fig. 1), 
wherein the display area (the display area DA) comprises a first rectangular area (an area at which a gate line GL3 to a gate line GLm-2 are disposed) and a first special-shaped area (an area at which a gate line GL1 to a gate line GL2 and a gate line GLm-1 and a gate line GLm are disposed) disposed adjacent to the first rectangular area (the area at which the gate line GL3 to the gate line GLm-2 are disposed), and the non-display area (the non-display area NDA) comprises a second rectangular area (a left rectangular side area and a right rectangular side area) adjacent to the first rectangular area (the area at which the gate line GL3 to the gate line GLm-2 are disposed) and a second special-shaped area (a top curved area and a bottom curved area) adjacent to the first special-shaped area (the area at which the gate line GL1 to the gate line GL2 and the gate line GLm-1 and the gate line GLm are disposed) (Fig. 1); 
wherein the display area (the display area DA) comprises pixel units arranged in an array (a plurality of pixels PX) (Fig. 1), and a plurality of shift registers (stages ST1 to ST12) are configured both in the second rectangular area (the left rectangular side area and the right rectangular side area) and the second special-shaped area (the top curved area and the bottom curved area) (Fig. 1), 
wherein each of the plurality of shift registers is connected to a row of pixel units (e.g., stage ST1 is connected to a first row of pixel units PX and stage ST2 is connected to a second row of pixel units PX) (Fig. 1).
Tae does not expressly teach wherein the second special-shaped area comprises a laser cutting affected area, the laser cutting affected area comprises a laser entry affected area and a laser exit affected area, and the plurality of shift registers are not configured in at least part of the laser entry affected area and/or the laser exit affected area.
Shin (Figs. 1 and 5-6) in combination with Tae teaches 
wherein the second special-shaped area (e.g., the area at which the shift registers SR1 to SR3 are disposed, which corresponds to the top curved area in Tae) comprises a laser cutting affected area (an area at which the second shift register SR2 is disposed, which is disconnected by a laser; [0014], lines 1-3; Fig. 5), the laser cutting affected area (the area at which the second shift register SR2 is disposed, which is disconnected by a laser) comprises a laser entry affected area (a disconnecting area between the first shift register SR1 and the second shift register SR2) and a laser exit affected area (a disconnecting area between the second shift register SR2 and the third shift register SR3) ([0014], lines 1-7; Fig. 5), and the plurality of shift registers are not configured in at least part of the laser entry affected area (a disconnecting area between the first shift register SR1 and the second shift register SR2) and/or the laser exit affected area (a disconnecting area between the second shift register SR2 and the third shift register SR3) ([0014], lines 1-7; Fig. 5).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a laser welding as taught by Shin in a display device of Tae because a defective shift register is disconnected by a laser welding such that a redundant repair shift register is used for outputting a scanning signal instead of the defective shift register.

As to claim 19, this claim differs from claim 1 in that claim 1 is a display panel claim whereas claim 19 is a display device claim therewith.  Thus, claim 19 is analyzed as previously discussed with respect to claim 1.

As to claim 3, Shin teaches further comprising: 
a laser entry point (a center of a circle of the disconnecting area between the first shift register SR1 and the second shift register SR2) and 
a laser exit point (a center of a circle of the disconnecting area between the second shift register SR2 and the third shift register SR3), 
wherein the laser entry point is configured as a center of a circle of the laser entry affected area (a center of a circle of the disconnecting area between the first shift register SR1 and the second shift register SR2), and laser exit point is configured as a center of a circle of the laser exit affected area (a center of a circle of the disconnecting area between the second shift register SR2 and the third shift register SR3) (Fig. 5).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a laser welding as taught by Shin in a display device of Tae because a defective shift register is disconnected by a laser welding such that a redundant repair shift register is used for outputting a scanning signal instead of the defective shift register.

As to claim 4, Shin teaches 
wherein R denotes a radius of the laser entry affected area (the disconnecting area between the first shift register SR1 and the second shift register SR2), r denotes a radius of the laser exit affected area (the disconnecting area between the second shift register SR2 and the third shift register SR3), D denotes a distance between two points (two disconnection points between the registers SR1 and SR2 and between SR2 and SR3) having a maximum distance in the second special-shaped area (e.g., the area at which the shift registers SR1 to SR3 are disposed, which corresponds to the top curved area in Tae), and D > R + r (Fig. 5).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a laser welding as taught by Shin in a display device of Tae because a defective shift register is disconnected by a laser welding such that a redundant repair shift register is used for outputting a scanning signal instead of the defective shift register.

As to claim 6, Shin teaches 
wherein the laser entry affected area(a disconnecting area between the first shift register SR1 and the second shift register SR2) and the laser exit affected area (a disconnecting area between the second shift register SR2 and the third shift register SR3) are disposed at two ends of the laser cutting affected area (an area at which the second shift register SR2 is disposed, which is disconnected by a laser; [0014], lines 1-3; Fig. 5) facing to the second rectangular area (e.g., the area at which the shift registers SR1 to SR3 are disposed, which corresponds to the top curved area in Tae) (Fig. 5). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a laser welding as taught by Shin in a display device of Tae because a defective shift register is disconnected by a laser welding such that a redundant repair shift register is used for outputting a scanning signal instead of the defective shift register.

As to claim 8, Shin teaches 
wherein virtual shift registers (e.g., defective shift registers SR2 and SR3) are disposed in at least part of the laser entry affected area (a disconnecting area between the first shift register SR1 and the second shift register SR2) and/or the laser exit affected area (a disconnecting area between the second shift register SR2 and the third shift register SR3) ([0014], lines 1-7; Fig. 5) where the plurality of shift registers (e.g. shift registers SR1 and SR4) are not configured ([0014], lines 1-7; Fig. 5), and the virtual shift registers (e.g., the defective shift registers SR2 and SR3) are not connected to the pixel units (e.g., the second scanning signal Vg2 and the third scanning signal Vg3 are not connected to the pixels; Fig. 5).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a laser welding as taught by Shin in a display device of Tae because a defective shift register is disconnected by a laser welding such that a redundant repair shift register is used for outputting a scanning signal instead of the defective shift register.

As to claim 18, Shin teaches 
wherein the first special-shaped area (e.g., the display area corresponding to the shift registers SR1 to SR3 in Tae) comprises M rows of the pixel units (e.g., three rows of the pixel units; Figs. 1 and 5) configured corresponding to the laser entry affected area (the disconnecting area between the first shift register SR1 and the second shift register SR2) and/or the laser exit affected area (the disconnecting area between the second shift register SR2 and the third shift register SR3) ([0014], lines 1-7; Fig. 5), the plurality of shift registers (the shift registers SR1 and SR3) connected to the M rows of the pixel units (e.g., the three rows of the pixel units; Figs. 1 and 5) are disposed in the second rectangular area and/or in an area of the second special-shaped area in which the laser entry affected area and the laser exit affected area are not located (e.g., the area at which the shift registers SR1 and SR3 are disposed, which corresponds to the top curved area in Tae). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a laser welding as taught by Shin in a display device of Tae because a defective shift register is disconnected by a laser welding such that a redundant repair shift register is used for outputting a scanning signal instead of the defective shift register.

9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tae in view of Shin as applied to claim 1 above, and further in view of Chen (U.S. Pub. No. US 2017/0219892 A1).

As to claim 2, Tae and Shin teach the display panel of claim 1.
Tae and Shin do not expressly teach wherein the non-display area comprises a special-shaped profile configured corresponding to the second special-shaped area, and at least a portion of the laser cutting affected area overlaps with the special-shaped profile in along a light going direction of the display panel. 
Chen (Figs. 4a-4b) teaches 
wherein the non-display area (the non-display area of the array substrate beyond the dashed box; Figs. 4a-4b) comprises a special-shaped profile (a first segment 461) configured corresponding to the second special-shaped area (the upper region of the non-display area), and at least a portion of the laser cutting affected area (the second through-holes 451) overlaps with the special-shaped profile (the first segment 461) in along a light going direction of the display panel (the display area 40) (Figs. 4a-4b).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a manufacturing process as taught by Chen in a display device of Tae as modified by Shin because the manufacturing process makes images displayed properly.

Allowable Subject Matter
10.		Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, Tae, Shin and Chen, either singularly or in combination, does not teach the limitation “wherein a width of the laser entry affected area and/or the laser exit affected area in which the plurality of shift registers are not configured in a column direction along the array is greater than a width of one of the plurality of shift registers along the column direction” of claim 5 in combination with other limitations of the base claim.

Conclusion

11.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jin (U.S. Pub. No. US 2013/0147773 A1) is cited to teach a scan driving circuit capable of easily repairing a defect that occurs in any circuit block included in a scan driving circuit, and a method of repairing the scan driving circuit.
Xie (U.S. Pub. No. US 2016/0203782 A1) is cited to teach an array substrate, a display panel including the array substrate, and a repairing method of the display panel.

Inquiries 

12.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691